


$3,000,000
 
TRI-VALLEY CORPORATION
 
Common Stock
 
SALES AGREEMENT
 
February 3, 2011
 
C. K. COOPER & COMPANY, INC.
18300 Von Karman Avenue, Suite 700
Irvine, California  92612
 
Ladies and Gentlemen:
 
Tri-Valley Corporation, a Delaware corporation (the “Company”), and C. K. Cooper
& Company, Inc. (“CKCC”), hereby agree as follows:
 
1.           Issuance and Sale of Shares.  The Company agrees that, from time to
time during the term of this Sales Agreement (the “Agreement”), on the terms and
subject to the conditions set forth herein, it may issue and sell through CKCC,
acting as agent, shares (the “Shares”) of the Company’s common stock par value
$0.001 per share (the “Common Stock”) up to an aggregate offering price of
$3,000,000 (the “Maximum Amount”).  Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitation
set forth in this Section 1 on the number of Shares issued and sold under this
Agreement shall be the sole responsibility of the Company, and CKCC shall have
no obligation in connection with such compliance, provided that CKCC strictly
follows the trading instructions provided pursuant to any Placement Notice.  The
issuance and sale of Shares through CKCC will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”) of the
United States of America (the “United States”).
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”), with the Commission a Registration
Statement on Form S-3 (No. 333-163442), including a base prospectus, relating to
certain securities, including the Shares to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Exchange Act”).  The Company has prepared a prospectus
supplement to the base prospectus included as part of such registration
statement specifically relating to the Shares (the “Prospectus
Supplement”).  The Company will furnish to CKCC, for use by CKCC, copies of the
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement, relating to the Shares.  Except where the context
otherwise requires, such registration statement, as amended when it became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, as well as any
comparable successor registration statement filed by the Company for the sale of
shares of its Common Stock, including the Shares, collectively are herein called
the “Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act,
together with the then issued Issuer Free Writing Prospectus(es) (as defined
below) and any other prospectus filed after the date hereof by the Company with
respect to the Shares, is herein called the “Prospectus.” Any reference herein
to the Registration Statement, the Prospectus or any amendment or supplement
thereto shall be deemed to refer to and include the documents incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the
 

 
 

--------------------------------------------------------------------------------

 

Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein (the “Incorporated Documents”).  For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or any amendment or supplement to either thereof shall be deemed to
include any copy filed with the Commission pursuant to the Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”).
 
2.           Placements.  Each time that the Company wishes to issue and sell
the Shares hereunder (each, a “Placement”), it will notify CKCC by email notice
(or other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Shares to be sold, which shall at a minimum include the number of Shares to be
issued, the time period during which sales are requested to be made, any
limitation on the number of Shares that may be sold in any one Trading Day (as
defined in Section 3) and any minimum price below which sales may not be made, a
form of which containing such minimum sales parameters necessary is attached
hereto as Schedule 1.  The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule 2 (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from CKCC set forth on Schedule 2, as such
Schedule 2 may be amended from time to time.  The Placement Notice shall be
effective upon receipt by CKCC unless and until (i) in accordance with the
notice requirements set forth in Section 4, CKCC declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Shares, either under this Agreement or pursuant to a Placement Notice,
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, (v) CKCC declines to continue to make
sales under an existing Placement Notice, for any reason, in its sole discretion
and gives notice thereof within one Trading Day (as defined below) after its
decision to discontinue making sales under such existing Placement Notice, or
(vi) the Agreement has been terminated under the provisions of Section 11.  The
amount of any discount, commission or other compensation to be paid by the
Company to CKCC in connection with the sale of the Shares shall be calculated in
accordance with the terms set forth in Schedule 3.  It is expressly acknowledged
and agreed that neither the Company nor CKCC will have any obligation whatsoever
with respect to a Placement Notice or any Shares unless and until the Company
delivers a Placement Notice to CKCC and CKCC does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein.
 
3.           Sale of Shares by CKCC.  Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Shares described therein has been declined, suspended, or otherwise
terminated in accordance with the terms of this Agreement, CKCC, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its customary trading and sales practices and applicable state
and federal laws, rules and regulations and the rules of the NYSE Amex (“AMEX”
or the “Exchange”), to sell such Shares up to the amount specified in such
Placement Notice, and otherwise in accordance with the terms of such Placement
Notice.  CKCC will provide written confirmation to the Company (including by
email correspondence) no later than the opening of the Trading Day (as defined
below) next following the Trading Day on which it has made any sale of Shares
hereunder setting forth the number of Shares sold on such day, the aggregate
amount of compensation payable by the Company to CKCC pursuant to Section 2 with
respect to all such sales on such day, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of deductions made by CKCC (as set
forth in Section 5(a)) from gross proceeds for the Shares that it receives from
such sales.  CKCC may sell Shares by any method permitted by law deemed to be an
“at the market” offering as defined in Rule 415 of the Securities Act, including
without limitation sales made directly on the Exchange, on any other existing
trading market for the Common Stock or to or through a market maker.  With the
prior express written consent of the Company, which may be provided in its
Placement Notice, CKCC may also sell Shares in privately negotiated
transactions.  During the term of this Agreement and notwithstanding anything to
the contrary herein, each of the Company and CKCC agrees that in no event will
it engage in any market making, bidding, stabilization or other trading activity
with regard to the Common Stock if such activity would be prohibited under
Regulation M or other anti-manipulation rules under the Securities Act.  For the
purposes hereof, “Trading Day” means any day on which shares of the Common Stock
are purchased and sold on the principal market on which the Common Stock is
listed or quoted. The Company acknowledges and agrees that (i) there can be no
assurance that CKCC will be successful in selling Shares, (ii) CKCC will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Shares for any reason other than a failure by CKCC to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares
 

2 
 

--------------------------------------------------------------------------------

 

as required under this Agreement and (iii) CKCC shall be under no obligation to
purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise agreed by CKCC and the Company.
 
4.           Suspension of Sales.  The Company or CKCC may, upon notice to the
other party in writing (including by email correspondence to one of the
individuals of the other party set forth on Schedule 2 , if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Shares; provided, however, that such suspension shall not affect or impair
either party’s obligations with respect to any Shares sold hereunder prior to
the receipt of such notice.  Each of the parties agrees that no such notice
under this Section 4 shall be effective against the other unless it is made to
one of the individuals named on Schedule 2 hereto, as such schedule may be
amended from time to time.
 
5.           Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, CKCC that as of each Applicable
Time (as defined in Section 19(a)):
 
(a)           The Registration Statement has been filed with the Commission
under the Securities Act and declared effective by the Commission under the
Securities Act.   No stop order suspending the effectiveness of the Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the Company’s knowledge, are contemplated or threatened by
the Commission.  The Company satisfied all applicable requirements for the use
of Form S-3 under the Securities Act when the Registration Statement was
filed.  The Commission has not issued an order preventing or suspending the use
of the base prospectus, any Issuer Free Writing Prospectus (as defined below) or
the Prospectus relating to the proposed offering of the Shares and no
proceedings for such purpose have been instituted or are pending or, to the
Company’s knowledge, are contemplated or threatened by the Commission.  The
Prospectus delivered to CKCC for use in connection with the offering of Shares
was, at the time of such delivery, identical to the electronically transmitted
copies thereof filed with the Commission.  At the respective times each part of
the Registration Statement and each amendment thereto became effective or was
deemed effective, as the case may be, the Registration Statement complied and
will comply in all material respects with the Securities Act (including, but not
limited, to the requirements set forth in Rule 415(a)(1)(x) under the Securities
Act) and did not and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.  The immediately preceding sentence does
not apply to statements in or omissions from the Registration Statement or any
amendments or supplements thereto based upon and in conformity with written
information furnished to the Company by CKCC specifically for use therein.  The
Registration Statement contains all exhibits and schedules required to be filed
by the Securities Act.
 
(b)           The Company has delivered to CKCC, or made available through
EDGAR, one complete copy of the Registration Statement and of each consent of
experts filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), and the Prospectus, as amended or supplemented, in
such quantities and at such places as CKCC has reasonably requested.
 
(c)           Neither the Prospectus nor any amendments or supplements thereto,
at the time the Prospectus or any such amendment or supplement was issued, as of
the date hereof and at each Applicable Time, as the case may be, included or
will include an untrue statement of a material fact or omitted or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
foregoing sentence does not apply to statements in or omissions from the
Prospectus or any amendments or supplements thereto based upon and in conformity
with written information furnished to the Company by CKCC specifically for use
therein.
 
(d)           Each Incorporated Document, at the time it was or hereafter is
filed with the Commission, conformed and will conform when filed in all material
respects with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder, and was or will be filed on a timely basis with the
Commission; no Incorporated Document when it was filed (or, if an amendment with
respect to any Incorporated Document was filed, when such amendment was filed),
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading; and no Incorporated Document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a
 

  3
 

--------------------------------------------------------------------------------

 

material fact required to be stated therein or necessary in order to make the
statements therein not misleading.  There is no material document of a character
required to be described in the Registration Statement or the Prospectus or to
be filed as an exhibit to the Registration Statement which was not described or
filed as required.  All material agreements of the Company and all agreements
governing or evidencing any and all related party transactions have been filed
with the Commission in accordance with the Exchange Act.
 
(e)           The financial statements of the Company, together with the related
notes, included or incorporated by reference in the Registration Statement and
the Prospectus comply in all material respects with the requirements of the
Securities Act and the Exchange Act and fairly present the financial condition
of the Company and its consolidated Subsidiaries (as defined below) as of the
dates indicated and the results of operations and changes in cash flows for the
periods covered thereby and the supporting schedules included in the
Registration Statement present fairly the information required to be stated
therein.  The assumptions used in preparing the pro forma financial statements,
if any, provide a reasonable basis for presenting the significant effects
attributable to the transactions or events described therein, any related pro
forma adjustments comply with Regulation G and give appropriate effect to the
assumptions, and the pro forma columns and reconciliations therein reflect the
proper application of adjustments to the corresponding historical financial
statements.  Such financial statements and supporting schedules, if any, have
been prepared in conformity with generally accepted accounting principles as
applied in the United States (“GAAP”), as applicable, applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto and comply in all material respects with the Securities
Act, the Exchange Act and the applicable rules and regulations of the Commission
thereunder.  No other financial statements or schedules are required to be
included in the Registration Statement or the Prospectus.  To the Company’s
knowledge, Brown Armstrong Accountancy Corporation is an independent public
accounting firm with respect to the Company within the meaning of the Securities
Act.
 
(f)           The Company had a reasonable basis for, and made in good faith,
each “forward-looking statement” (within the meaning of Section 27A of the
Securities Act or Section 21E of the Exchange Act) contained or incorporated by
reference in the Registration Statement or the Prospectus.
 
(g)           All statistical or market-related data included or incorporated by
reference in the Registration Statement or the Prospectus are based on or
derived from sources that the Company reasonably believes to be reliable and
accurate, and the Company has obtained the written consent of such sources to
the use of such data, to the extent required.
 
(h)           Except as set forth on Schedule 5(h) hereto, there is no action
pending to delist the shares of Common Stock from AMEX, and the Company has
taken no action designed to, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or suspending the Common
Stock from trading on AMEX, nor has the Company received any notification that
AMEX is currently contemplating terminating such listing.  When issued, the
Shares will be listed on AMEX.
 
(i)           The Shares have been qualified for sale under the securities laws
of such jurisdictions (United States and foreign) as CKCC determines to be
applicable to sales of the Shares, or are or will be exempt from the
qualification and broker-dealer requirements of such jurisdictions.
 
(j)           The Company has not taken, directly or indirectly, any action that
is designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company, including the Common Stock, to facilitate the sale or
resale of the Shares.
 
(k)           The Company is not an “ineligible issuer,” as defined in Rule 405
under the Securities Act.  The Company has not, directly or indirectly,
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Shares other than the Prospectus
and other materials, if any, permitted under the Securities Act to be
distributed.  Each “Issuer Free Writing Prospectus” (as defined below in Section
19(c)) relating to the Shares that (i) was required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), as of its issue date and as of each
Applicable Time (as defined in Section 19 below), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or
 

4 
 

--------------------------------------------------------------------------------

 

the Prospectus, including any incorporated document deemed to be a part thereof
that has not been superseded or modified. The foregoing sentence does not apply
to statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by CKCC
specifically for use therein.  The Company has satisfied or will satisfy the
conditions in Rule 433 so as not to be required to file with the Commission any
electronic road show.
 
(l)           The Company is not and, after giving effect to the offering and
sale of the Securities, will not be an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.
 
(m)           The Company was at the time of filing of the Registration
Statement and at the date hereof remains eligible to use Form S-3 under the
Securities Act for the primary offering of the Securities contemplated by this
Agreement.  The issuance and sale of the Shares pursuant to the Registration
Statement as contemplated by this Agreement complies with the requirements of
Form S-3 and General Instruction I.B.6 thereunder.
 
(n)           There are no transfer taxes or other similar fees or charges under
United States law or the laws of any state or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance and sale by the Company of the Shares.
 
(o)           The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation. The Company has the corporate power and authority to own its
properties and conduct its business as currently being carried on and as
described in the Registration Statement and the Prospectus, and is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which it owns or leases real property or in which the conduct of
its business makes such qualification necessary and in which the failure to so
qualify would have or is reasonably likely to result in a material adverse
effect upon the business, prospects, properties, operations, condition
(financial or otherwise) or results of operations of the Company or in its
ability to perform its obligations under this Agreement (“Material Adverse
Effect”).
 
(p)           Except as set forth on Schedule 5(p) hereto (any entities listed
in such Schedule being called the “Subsidiaries”), (i) the Company has no
subsidiaries and does not own any securities issued by any other business
organization or governmental authority, and (ii) does not directly or
indirectly, control any capital stock or other ownership interest in or have any
direct or indirect interest in or control over any corporation, partnership,
business trust, limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture or other entity
of any kind.  Each of the Subsidiaries and ventures listed on Schedule 5(p)
hereto has been duly organized and is validly existing and, as applicable, is a
corporation or business entity in good standing under the laws of its
jurisdiction of incorporation with full corporate power and authority to own its
properties and other assets and conduct its business as described in the
Registration Statement and the Prospectus, and is duly qualified or licensed to
do business as a foreign corporation and, as applicable, is in good standing
under the laws of each jurisdiction which requires such qualification or
license, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.  Except as set forth in the Registration
Statement and the Prospectus, all of the outstanding shares of capital stock of
the Subsidiaries are owned, directly or indirectly, by the Company.
 
(q)           The Company has the power and authority to enter into this
Agreement.  This Agreement has been duly authorized, executed and delivered by
the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.
 
(r)           The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not (A) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any of its
Subsidiaries is subject, or by which any property or asset of the Company is
bound or affected, including without limitation the federal securities laws with
respect to any further securities issued or issuable under the terms of existing
warrants as a result of the sales of Shares hereunder, (B) conflict with, result
in any violation or breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any right of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any
 

5 
 

--------------------------------------------------------------------------------

 

agreement, lease, credit facility, debt, note, bond, mortgage, indenture or
other instrument (the “Contracts”) or obligation or other understanding to which
the Company or any of its Subsidiaries is a party or by which any property or
asset of the Company is bound or affected, or (C) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
the Company’s charter or bylaws.
 
(s)           All consents, approvals, orders, authorizations and filings
required on the part of the Company in connection with the execution, delivery
or performance of this Agreement have been obtained or made, other than such
consents, approvals, orders and authorizations the failure of which to make or
obtain is not reasonably likely to result in a Material Adverse Effect.  Except
as disclosed in the Prospectus, there are no holders of securities of the
Company or any of its Subsidiaries having rights of first refusal or preemptive
rights to purchase Common Stock or registration rights requiring the Company to
register under the Securities Act any shares of Common Stock or shares of any
other capital stock or other securities of the Company, or to include any such
shares or other securities in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Shares as contemplated thereby or
otherwise, and the Company has complied with or obtained waiver of the notice
requirements of the disclosed rights of first refusal, preemptive rights and/or
registration rights, if any.
 
(t)           All of the issued and outstanding shares of capital stock of the
Company are duly authorized and validly issued, fully paid and nonassessable,
and conform to the description thereof in the Registration Statement and the
Prospectus.  None of the outstanding shares of capital stock of the Company or
any Subsidiary were issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities.
The authorized capital stock of the Company, as of January 19, 2011, consists of
(i) 100,000,000 shares of Common Stock, of which 50,551,660 shares are issued
and outstanding and 2,310,500 shares are issuable pursuant to the exercise of
outstanding options and warrants and (ii) 20,000,000 shares of Preferred Stock,
par value $0.001 per share, of which 438,500 shares are issued and
outstanding.  Since September 30, 2010, the Company has not issued any
securities or granted any rights to acquire securities other than (i) 438,500
shares of Series A Preferred Stock, (ii) 5,322,399 shares of Common Stock of the
Company sold pursuant to that certain Sales Agreement, dated as of October 22,
2010, by and between the Company and CKCC, (iii) 5,405,000 shares of Common
Stock of the Company issued in exchange for cancellation of outstanding Series
A, B, C and D warrants and (iv) (x) Common Stock of the Company pursuant to the
exercise of previously outstanding options in connection with the Company’s
equity incentive plans, outstanding warrants and other outstanding obligations
or (y) options granted pursuant to such equity incentive plans in the ordinary
course of business consistent with past practice, in each case as disclosed in
the Prospectus .  There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any Subsidiary other than those described in
the Prospectus.  The description of the Company’s equity incentive plans or
arrangements, and the options, warrants or other rights granted thereunder, set
forth in the Prospectus accurately and fairly presents the information required
by the Securities Act to be shown with respect to such plans, arrangements,
options and rights.
 
(u)           The Shares, when issued, will be duly authorized and validly
issued, fully paid and nonassessable, issued in compliance with all applicable
securities laws, and free of preemptive, registration or similar rights.
 
(v)           The Company and its Subsidiaries have filed all foreign, federal,
state and local returns (as hereinafter defined) required to be filed with
taxing authorities prior to the date hereof or has duly obtained extensions of
time for the filing thereof.  The Company and its Subsidiaries have paid all
taxes (as hereinafter defined) shown as due on such returns that were filed and
has paid all taxes imposed on or assessed against the Company and its
Subsidiaries.  The provisions for taxes payable, if any, shown on the financial
statements filed with or as part of the Registration Statement are sufficient
for all accrued and unpaid taxes, whether or not disputed, and for all periods
to and including the dates of such consolidated financial statements.  Except as
disclosed in writing to CKCC, (i) no issues have been raised (and are currently
pending) by any taxing authority in connection with any of the returns or taxes
asserted as due from the Company and its Subsidiaries, and (ii) no waivers of
statutes of limitation with respect to the returns or collection of taxes have
been given by or requested from the Company or any of its Subsidiaries.  The
term “taxes” means all federal, state, local, foreign, and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
customs, duties or other taxes, fees, assessments, or charges of any kind
whatever, together with any interest and any penalties,
 

6 
 

--------------------------------------------------------------------------------

 

additions to tax, or additional amounts with respect thereto.  The term
“returns” means all returns, declarations, reports, statements, and other
documents required to be filed in respect to taxes.
 
(w)           Subsequent to the date as of which information is given in the
base prospectus included in the Registration Statement, except as disclosed in
subsequent reports pursuant to the Exchange Act incorporated by reference
therein and in the Prospectus Supplement, (a) the Company and its Subsidiaries
have not incurred any material liabilities or obligations, direct or contingent,
required to be reflected on a consolidated balance sheet in accordance with
GAAP, or entered into any material transactions other than in the ordinary
course of business, (b) the Company has not declared or paid any dividends or
made any distribution of any kind with respect to its capital stock; (c) there
has not been any change in the capital stock of the Company (other than a change
in the number of outstanding shares of Common Stock due to the issuance of
shares upon the exercise of outstanding options or warrants or the issuance of
restricted stock awards or restricted stock units under the Company’s existing
equity incentive plans, or any new grants thereof in the ordinary course of
business, the issuance of 438,500 shares of Series A Preferred Stock, the
issuance of 5,405,000 shares of Common Stock in exchange for cancellation of
outstanding Series A, B, C and D warrants, and the sale of 5,322,399 shares of
Common Stock pursuant to that certain Sales Agreement, dated as of October 22,
2010, by and between the Company and CKCC), (d) there has not been any material
change in the Company’s long-term or short-term debt, on a consolidated basis in
accordance with GAAP, and (e) there has not been the occurrence of any Material
Adverse Effect.
 
(x)           Except as disclosed in Schedule 5(x) hereto, there is no pending
or, to the knowledge of the Company, threatened, action, suit or proceeding to
which the Company or any of its Subsidiaries is a party or of which any property
or assets of the Company or any of its Subsidiaries is the subject before or by
any court or governmental agency, authority or body, or any arbitrator or
mediator, which is reasonably likely to result, individually or in the
aggregate, in a Material Adverse Effect.
 
(y)           The Company and its Subsidiaries hold, and each is in compliance
with, all franchises, grants, authorizations, licenses, permits, easements,
consents, certificates and orders (“Permits”) of any governmental or self
regulatory agency, authority or body required for the conduct of its business,
and all such Permits are in full force and effect, in each case except where the
failure to hold, or comply with, any of them is not reasonably likely to result
in a Material Adverse Effect.  Neither the Company nor any of its Subsidiaries
has received any notice of proceedings relating to the revocation, modification,
suspension or non-renewal of any such Permit.  No approval, authorization,
consent or order of or filing with any national, state or local governmental or
regulatory commission, board, body, authority or agency is required in
connection with the issuance and sale of the Shares or the consummation by the
Company of the transactions contemplated hereby (including, without limitation,
the Exchange, or approval of the stockholders of the Company (including as may
be required by the Exchange)), other than (i) registration of the Shares under
the Securities Act, (ii) any necessary qualification under the securities or
blue sky laws of the various jurisdictions in which the Shares are being offered
by CKCC, (iii) filing of any reports under the Exchange Act, (iv) such approvals
as may be required by the Conduct Rules of FINRA, or (v) approval of the listing
of the shares by the Exchange.
 
(z)           Each of the Company and its Subsidiaries holds good and marketable
title to all real property, leases in real property, or other interests in real
property described in the Registration Statement and the Prospectus as being
owned or held by the Company or any of its Subsidiaries (other than any property
included in the Interests (as defined below)) (the “Other Real Property”), in
each case free and clear of all liens, claims, security interests, other
encumbrances or defects, except as described in the Registration Statement and
the Prospectus or those that are not reasonably likely to result in a Material
Adverse Effect.  The Other Real Property held under lease by the Company and its
Subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company and its
Subsidiaries.
 
(aa)           Each of the Company and its Subsidiaries, as applicable, has good
title to, or a valid leasehold interest in, the tangible personal property,
equipment, improvements, fixtures, and other personal property and appurtenances
that are used by the Company or its Subsidiaries in connection with the conduct
of their businesses (the “Company Fixtures and Equipment”), except that the
Company Fixtures and Equipment do not include any property included in the
Interests (as defined below).  The Company Fixtures and Equipment are
structurally sound, are in good operating condition and repair, are adequate for
the uses to which they are being put, are not in need of
 

7 
 

--------------------------------------------------------------------------------

 

maintenance or repairs except for ordinary, routine maintenance and repairs and
are sufficient for the conduct of the Company's and/or its Subsidiaries’
businesses, as applicable, in the manner as conducted prior to the Applicable
Time.  Each of the Company and its Subsidiaries owns all of its Company Fixtures
and Equipment free and clear of all liens, claims, security interests, other
encumbrances or defects, except as disclosed in Schedule 5(aa), in the
Registration Statement and the Prospectus and except for those that are not
reasonably likely to result in a Material Adverse Effect.
 
(bb)           Oil, Gas and Mineral Interests
 
(i)            For the purpose of this Agreement, the following definitions
shall apply:
 
(1)           “Appurtenant Rights” means, with respect to the Properties (as
defined below), in each case, insofar as they may relate to the Properties, the
Company’s or any of its Subsidiaries’, as applicable, interest in (a) all
presently existing and valid unitization and pooling declarations, agreements,
and/or orders relating to or affecting the Properties and all rights in the
Properties covered by the Units (as defined below) created thereby; (b) all
wells, well and leasehold equipment, pipelines, platforms, facilities,
improvements, goods and other personal property located on or used in connection
with the Properties; (c) all presently existing production sales contracts,
operating and other contracts or agreements which relate to the Properties; and
(d) all permits, licenses, easements, rights-of-way, rights of use, and similar
agreements pertaining to the Properties.
 
(2)           “Basic Documents” means all of the following documents and
instruments, including those that are recorded and unrecorded, with respect to
the Company or any of its Subsidiaries:
 
a.           All material contracts and agreements comprising any part of, or
relating or pertaining to, the Interests, including but not limited to farm-in
agreements, farm-out agreements, joint operating agreements, Unit agreements and
contracts by which the Interests were acquired;
 
b.           All agreements or arrangements for the sale, gathering,
transportation, compression, treating, processing or other marketing of a
material volume of production from the Interests (including calls on, or other
rights to purchase, production, whether or not the same are currently being
exercised), comprising any part of or otherwise relating or pertaining to the
Interests; and
 
c.           All documents and instruments evidencing the Interests.
 
(3)           “Consent” means any consents, approvals, orders, authorizations,
notifications, notices, estoppel certificates, releases, registrations,
ratifications, declarations, filings, waivers, exemptions or variances.
 
(4)           “Good and Defensible Title” means, as to the Interest in question,
(i) title to such Interest by virtue of which the Company or any of its
Subsidiaries, as applicable, can successfully defend against a claim to the
contrary made by a third party, based upon industry standards in the acquisition
of oil and gas properties, and in the exercise of reasonable judgment and in
good faith; and, (ii) in the case of the Wells (as defined below) or Mines (as
defined below), title that entitles the Company or such Subsidiary, as
applicable, to receive not less than the Net Revenue Interest (as defined below)
for each of the Wells or Mines, as applicable, and obligates the Company or such
Subsidiary, as applicable, to bear not more than the Working Interest for each
of the Wells or Mines, as applicable (unless there is a corresponding increase
in the Net Revenue Interest  for a respective Well or Mine, as applicable); and
(iii) such Interest is subject to no liens, encumbrances, obligations or
defects.
 
(5)           “Governmental Authorizations” means any approval, consent,
license, permit, waiver, or other authorization issued, granted, given, or
otherwise made available by or under the authority of any Governmental Entity
(as defined below) or pursuant to any Legal Requirement (as defined below).
 
(6)           “Governmental Entity” means any:
 

8 
 

--------------------------------------------------------------------------------

 

a.           nation, state, county, city, town, village, district, or other
political jurisdiction of any nature;
 
b.           federal, state, local, municipal, foreign, or other government;
 
c.           governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);
 
d.           multi-national organization or body; or
 
e.           body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
 
(7)           “Interests” means the Properties and the Appurtenant Rights of the
Company and its Subsidiaries.
 
(8)           “Legal Requirement” means any federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.
 
(9)           “Mine” or “Mines” means all of the Company's and its Subsidiaries'
mines and interests in mineral reserves and resources.
 
(10)           “Net Revenue Interest” means a share, expressed as a decimal, of
the oil, gas and other minerals (or the proceeds of sale thereof) produced and
saved from or otherwise attributable to an Interest and the zones, horizons and
reservoirs produced therefrom, after the deduction of all royalties, overriding
royalties and other burdens on production.
 
(11)           “Over-produced” means to have taken more production from an
Interest (or the Units in which the Interest participates) or any product
thereof, than the ownership of the Company or any of its Subsidiaries and their
respective predecessors in the Interest would entitle the Company or any of its
Subsidiaries and/or their respective predecessors (absent any balancing
agreement or arrangement) to receive.
 
(12)           “Preferential Right” means any preferential right or option to
purchase or otherwise to acquire an Interest or any interest therein, held by
another party to a Basic Document, which arises as a result of the transactions
contemplated by this Agreement.
 
(13)           “Properties” means all of the Company's and its Subsidiaries’
rights, titles and interests in and to the following oil and gas and/or mineral
properties:
 
a.           All oil, gas and/or mineral leases and other mineral interests,
including, but not limited to, all of the Company's operating rights, record
title interests, working interests, and overriding royalty interests, without
depth or other restrictions or exclusions;
 
b.           All Wells and Mines of the Company and its Subsidiaries;
 
c.           All surface leases, rights-of-way, easements, servitudes and other
rights-of-use (whether surface, subsurface or subsea); and
 
d.           All licenses and servitudes.
 
(14)           “Routine Governmental Approvals” means Governmental
Authorizations required to be obtained from any Governmental Entity that are
customarily obtained after consummation of a transaction.
 

9 
 

--------------------------------------------------------------------------------

 

(15)           "Under-produced" means to have taken less production from an
Interest (or the Units in which the Interest participates) or any product
thereof, than the ownership of the Company or any of its Subsidiaries and their
respective predecessors in the Interest would entitle the Company or any of its
Subsidiaries and/or their respective predecessors (absent any balancing
agreement or arrangement) to receive.
 
(16)           “Units” means oil, gas and other mineral production, proration,
or other types of units, and any ownership interests therein.
 
(17)           “Well” or “Wells” means all of the Company's and any of its
Subsidiaries' oil, gas and condensate wells, (whether producing, not producing
or abandoned or temporarily abandoned).
 
(18)           “Working Interest” means a share, expressed as a decimal, of the
costs of exploring, drilling, developing and operating an Interest and producing
oil, gas and other minerals from the zones, horizons and reservoirs therein and
thereunder.
 
(ii)            Except as disclosed in Schedule 5(bb), the Company and its
Subsidiaries hold Good and Defensible Title to the Interests.
 
(iii)            Except as disclosed in Schedule 5(bb), the Basic Documents are
in full force and effect and constitute valid and binding obligations of the
parties thereto.
 
(iv)            Except as disclosed in Schedule 5(bb), neither the Company nor
any of its Subsidiaries is in material breach or default (and no situation
exists which with the passing of time or giving of notice would give rise to
such a breach or default) of its obligations under any Basic Document, and no
breach or default by any other party to any Basic Document (or situation which
with the passage of time or giving of notice would give rise to such a breach or
default) exists, to the extent such breach or default (whether by the Company,
any Subsidiary or another party to any Basic Document) could adversely affect
any of the Interests.
 
(v)            All payments (including, without limitation, all delay rentals,
royalties, excess royalties, minimum royalties, overriding royalty interests,
shut in royalties and valid calls for payment or prepayment under operating
agreements) owing under the Basic Documents have been and are being made timely
and properly, and before the same became delinquent (by the Company or the
applicable Subsidiary where the non payment of same by another party to any
Basic Document could adversely affect any of the Interests) have been and are
being made by such other party in all material respects.
 
(vi)            All conditions necessary to maintain the Basic Documents in
force have been duly performed.
 
(vii)            No non-consent operations exist with respect to any of the
Interests that have resulted or will result in a temporary or permanent increase
or decrease in either the Company’s or any of its Subsidiaries’ Net Revenue
Interest or Working Interest in such Interest.
 
(viii)            Except as disclosed in Schedule 5(bb), all expenses payable
under the terms of the Basic Documents have been properly and timely paid except
for such expenses as are being currently paid or will be paid prior to
delinquency. Except for budgeted capital expenditures disclosed in the
Registration Statement and/or Prospectus, no proposals calling for expenditures
in excess of $250,000 for any one project are currently outstanding (whether
made by the Company, any of its Subsidiaries, or by any other party) to drill
additional wells, or to deepen, plug back, sidetrack, abandon, or rework
existing Wells or Mines, as applicable, or to conduct other operations for which
consent is required under the applicable operating agreement, or to conduct any
other operations, other than normal operation of existing Wells or Mines, as
applicable, on the Interests.
 
(ix)            Neither the Company nor any of its Subsidiaries has received
prepayments (including, but not limited to, payments for oil and gas not taken
pursuant to “take or pay” arrangements) for any oil or gas produced from the
Interests as a result of which the obligation does (or may) exist (i) to deliver
oil, gas or minerals produced from the Interests without then receiving payment
therefor, or (ii) to make repayments in cash.  There is no
 

10 
 

--------------------------------------------------------------------------------

 

Interest with respect to which the Company has taken an Over-Produced or
Under-Produced position to the extent such Over-produced or Under-produced
position has not, as of the day immediately preceding the date hereof been fully
made up or otherwise extinguished.  No pipeline imbalances have arisen and
remain outstanding due to the failure of nominations made by the Company or any
of its Subsidiaries to match actual deliveries of production from any one or
more of the Interests. None of the purchasers under any production sales
contracts relating to an Interest has (a) exercised any economic out provision;
(b) curtailed its takes of natural gas in violation of such contracts; or (c)
given notice that it desires to amend the production sales contracts with
respect to price or quantity of deliveries under take-or-pay provisions or
otherwise.
 
(x)            To the Company’s knowledge, except as disclosed in Schedule
5(bb), no delinquent unpaid bills or past due charges exist for any labor and
materials incurred by or on behalf of the Company or any of its Subsidiaries’
related to the exploration, development or operation of the Interests.
 
(xi)            Except as may be provided for by a Basic Document, neither the
Company nor any of its Subsidiaries nor any of the Interests is subject to (i)
any area of mutual interest agreements, (ii) any farm out or farm in agreement
under which any party thereto is entitled to receive assignments of any Interest
or any interest therein not yet made, or could earn additional assignments of
any Interest or any interest therein after the date hereof, (iii) any tax
partnership or (iv) any agreement, contract or commitment relating to the
disposition or acquisition of the assets of, or any interest in, any other
entity.
 
(xii)            All severance, production, ad valorem and other similar taxes
based on or measured by ownership or operation of, or production from, the
Interests have been, and are being, paid (properly and timely, and before the
same become delinquent) by the Company or the applicable Subsidiary in all
respects.
 
(xiii)            (a) The ownership and operation of the Interests have, to the
extent that non conformance could adversely affect the Interests, been conducted
in conformity with all applicable material Legal Requirements of all
Governmental Entities having jurisdiction over the Interests or the Company, and
(b) the Company has not received any notice of noncompliance with regard to any
material Legal Requirement of any Governmental Entity having jurisdiction over
the Interests or the Company.
 
(xiv)            There are no Preferential Rights or Consents, other than
Routine Governmental Approvals that affect any of the Interests and that will be
triggered by the transactions contemplated by the Transaction Documents.
 
(xv)            There exist no agreements or other arrangements under which the
Company or any of its Subsidiaries undertakes to perform gathering,
transportation, processing or other marketing services for any other party for a
fee or other consideration that is now, or may hereafter be, unrepresentative of
commercial rates being received by other parties in comparable, arm’s length
transactions.
 
(xvi)            Except as disclosed in Schedule 5(bb), there are no Wells or
Mines, as applicable, located on the Interests that (i) the Company or any of
its Subsidiaries is currently obligated by law or contract to currently plug and
abandon or to cease development or exploration, (ii) the Company or any of its
Subsidiaries will be obligated by law or contract to plug and abandon with the
lapse of time or notice or both because the Well or Mines, as applicable, is not
currently capable of producing severed crude oil, natural gas, casinghead gas,
drip gasoline, natural gasoline, petroleum, natural gas liquids, condensate,
products, liquids, other hydrocarbons or other minerals or materials in paying
quantities or otherwise currently being used in normal operations, (iii) are
subject to exceptions to a requirement to plug and abandon issued by a
Governmental Entity, or (iv) to the Company’s knowledge, have been plugged and
abandoned, but have not been plugged in accordance in all material respects with
all applicable requirements of any Governmental Entity.
 
(xvii)            Except as disclosed in Schedule 5(x), no suit, action or
proceeding (including, without limitation, tax or environmental demands
proceedings) is pending or threatened, which might result in material impairment
or loss of title to any of the Interests or the material value thereof.
 

11 
 

--------------------------------------------------------------------------------

 

(xviii)            All proceeds from the sale of hydrocarbons produced from the
Company’s or the applicable Subsidiaries’ proportionate share of the Interests
are currently being paid to the Company or such Subsidiary in all material
respects, and no portion of such proceeds is currently being held in suspense by
any purchaser thereof or any other party by whom proceeds are paid except for
immaterial amounts.
 
(cc)            The Company owns or possesses or has valid right to use all
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, inventions,
trade secrets and similar rights (“Intellectual Property”) necessary for the
conduct of the business of the Company as currently carried on and as described
in the Registration Statement and the Prospectus.  To the knowledge of the
Company, no action or use by the Company will involve or give rise to any
infringement of, or license or similar fees for, any Intellectual Property of
others, except where such action, use, license or fee is not reasonably likely
to result in a Material Adverse Effect.  The Company has not received any notice
alleging any such infringement or fee.
 
(dd)           The Company has complied with, is not in violation of, and has
not received any notice of violation relating to, any law, rule or regulation
relating to the conduct of its business, or the ownership or operation of its
property and assets, including, without limitation, (A) the Currency and Foreign
Transactions Reporting Act of 1970, as amended, or any money laundering laws,
rules or regulations, (B) the Sarbanes-Oxley Act and the rules and regulations
of the Commission thereunder, (C) the Foreign Corrupt Practices Act of 1977 and
the rules and regulations thereunder, and (D) the Employment Retirement Income
Security Act of 1974 and the rules and regulations thereunder, in each case
except where the failure to be in compliance is not reasonably likely to result
in a Material Adverse Effect.
 
(ee)           The Company and its Subsidiaries (i) are in compliance with all
Environmental Laws (as defined below), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(ff)           Neither the Company nor, to the knowledge of the Company, any
director, officer, employee, representative, agent or affiliate of the Company
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Shares
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any person or entity, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.
 
(gg)           The Company carries, or is covered by, insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties and as is customary for companies engaged in similar
businesses in similar industries.
 
(hh)           No labor dispute with the employees of the Company exists or, to
the knowledge of the Company, is imminent that is reasonably likely to result in
a Material Adverse Effect.
 
(ii)           Neither the Company nor any of its Subsidiaries is in violation,
breach or default under its certificate of incorporation, bylaws or other
equivalent organizational or governing documents.
 

12 
 

--------------------------------------------------------------------------------

 

(jj)           Neither the Company nor any of its Subsidiaries nor, to its
knowledge, any other party is in violation, breach or default of any Contract
that is reasonably likely to result in a Material Adverse Effect or that is
required to be disclosed in accordance with the Exchange Act but is not so
disclosed.
 
(kk)           Except as described in the Prospectus, there are no claims,
payments, issuances, arrangements or understandings for services in the nature
of a finder’s, consulting or origination fee with respect to the introduction of
the Company to CKCC or the sale of the Shares hereunder or any other
arrangements, agreements, understandings, payments or issuances with respect to
the Company that may affect CKCC’s compensation, as determined by FINRA.
 
(ll)           Other than as described in the prior prospectus supplements filed
by the Company with the Commission on April 8, 2010 and October 22, 2010, the
Company has not made any direct or indirect payments (in cash, securities or
otherwise) to (i) any person, as a finder’s fee, investing fee or otherwise, in
consideration of such person raising capital for the Company or introducing to
the Company persons who provided capital to the Company, (ii) any FINRA member,
or (iii) any person or entity that has any direct or indirect affiliation or
association with any FINRA member within the 12-month period prior to the date
on which the Registration Statement was filed with the Commission (“Filing
Date”) or thereafter.
 
(mm)           To the Company’s knowledge, no (i) officer or director of the
Company, (ii) owner of 5% or more of the Company’s unregistered securities or
(iii) owner of any amount of the Company’s unregistered securities acquired
within the 180-day period prior to the Filing Date, has any direct or indirect
affiliation or association with any FINRA member.
 
(nn)           Neither the Company nor any of its Subsidiaries or any related
entities (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a FINRA
member” or “associated person of a FINRA member” (within the meaning of Article
I of the Bylaws of the NASD).
 
(oo)           Other than CKCC, no person or entity has the right to act as a
placement agent, underwriter or as a financial advisor in connection with the
sale of the Shares contemplated hereby, and the Company is not a party to any
agreement with an agent or underwriter for any other “at-the-market” or
continuous equity transaction.
 
(pp)           The Company acknowledges and agrees that CKCC has informed the
Company that CKCC may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell shares of Common Stock for its own account while
this Agreement is in effect, provided, that (i) no such purchase or sales shall
take place while a Placement Notice is in effect (except to the extent CKCC may
engage in sales of Shares purchased or deemed purchased from the Company as a
“riskless principal” or in a similar capacity) and (ii) the Company shall not be
deemed to have authorized or consented to any such purchases or sales by CKCC.
 
(qq)           No transaction has occurred between or among the Company or its
Subsidiaries and any of its officers or directors, stockholders or any affiliate
or affiliates of any such officer or director or stockholder that is required to
be and is not described in the Registration Statement and the Prospectus.
 
(rr)           The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-14 and 15d-14 under the Exchange Act) and
such controls and procedures are effective in ensuring that material information
relating to the Company, including its Subsidiaries, is made known to the
principal executive officer and the principal financial officer.  The Company
has utilized such controls and procedures in preparing and evaluating the
disclosures included or incorporated by reference in the Registration Statement
and Prospectus.
 
(ss)           The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv)
 

13 
 

--------------------------------------------------------------------------------

 

amounts reflected on the Company’s consolidated balance sheet for assets are
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
(tt)           Neither the Company nor any of its Subsidiaries is, or has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.
 
(uu)           There is no transaction, arrangement, or other relationship
between the Company or any of its Subsidiaries and an unconsolidated or other
off balance sheet entity that is required to be disclosed by the Company in the
Registration Statement or the Prospectus and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.
 
(vv)           None of the Company, its Subsidiaries or any of their affiliates,
nor any person or entity acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause the transactions contemplated by
this Agreement to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of AMEX.  None of the Company, its Subsidiaries, their
affiliates nor any person or entity acting on their behalf will take any action
or steps that would cause the offering of any of the Shares to be integrated
with other offerings of securities of the Company.
 
(ww)           The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, poison pill (including, without
limitation, any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable as a result of the transactions
contemplated by this Agreement.  The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of shares of Common Stock or a change in control of the
Company or any of its Subsidiaries.
 
Any certificate signed by an officer of the Company and delivered to CKCC or to
counsel for CKCC pursuant to or in connection with this Agreement shall be
deemed to be a representation and warranty by the Company, as applicable, to
CKCC as to the matters set forth therein.
 
6.           Sale and Delivery; Settlement.
 
(a)           Unless otherwise specified in the applicable Placement Notice,
settlement for sales of Shares will occur on the third Business Day (or such
earlier day as is industry practice for regular-way trading) following the date
on which such sales are made (each, a “Settlement Date” and the first such
settlement date, the “First Delivery Date”).  The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Shares sold
(the “Net Proceeds”) will be equal to the aggregate sales price received by CKCC
at which such Shares were sold, after deduction for (i) CKCC’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, (ii) any other amounts due and payable by the Company to CKCC
hereunder pursuant to Section 7(g) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.
 
(b)           On or before each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Shares being sold by
crediting CKCC’s or its designee’s account (provided CKCC shall have given the
Company written notice of such designee at least one Business Day prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form.  On each
Settlement Date, CKCC will deliver the related Net Proceeds in same-day funds to
an account designated by the Company on, or prior to, the Settlement Date.  The
Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Shares on a Settlement Date, the Company
will, in addition to and in no way limiting the rights and obligations set forth
in Section 9(a), (i) hold CKCC harmless against any loss, claim, damage, or
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company and (ii) pay to CKCC any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such
 

14 
 

--------------------------------------------------------------------------------

 

default; provided, however, that the Company shall not be obligated to so
indemnify and reimburse CKCC if the Shares are not timely delivered due to (i) a
suspension or material limitation in trading in securities generally on the
Exchange; (ii) a general moratorium on commercial banking activities declared by
either federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iii) an outbreak or escalation of hostilities or acts of terrorism
involving the United States or a declaration by the United States of a national
emergency or war; or (iv) any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere.
 
(c)           Certificates for the Shares, if any, shall be in such
denominations and registered in such names as CKCC may request in writing at
least one full business day before the Settlement Date.  The certificates for
the Shares, if any, will be made available for examination and packaging by CKCC
in The City of New York not later than noon (New York time) on the business day
prior to the Settlement Date.
 
(d)           Under no circumstances shall the Company cause or request the
offer or sale of any Shares if, after giving effect to the sale of such Shares,
the aggregate gross sales proceeds sold pursuant to this Agreement would exceed
the lesser of (A) together with all sales of Shares under this Agreement, the
Maximum Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to CKCC in writing.  Under no circumstances shall the Company cause
or request the offer or sale of any Shares at a price lower than the minimum
price authorized from time to time by the Company’s board of directors, duly
authorized committee thereof or a duly authorized executive committee, and
notified to CKCC in writing.  Further, under no circumstances shall the
aggregate offering amount of Shares sold pursuant to this Agreement, including
any separate underwriting or similar agreement covering principal transactions,
exceed the Maximum Amount.
 
(e)           The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares shall only be effected by or through CKCC;
provided, however, that (1) the foregoing limitation shall not apply to (i) the
exercise of any option, warrant, right or any conversion privilege set forth in
the instrument governing such security, (ii) sales solely to employees or
security holders of the Company or its Subsidiaries, or to a trustee or other
person acquiring such securities for the accounts of such persons, and (2) such
limitation shall not apply on any day during which no sales are made pursuant to
this Agreement.
 
7.           Covenants of the Company.  The Company covenants and agrees with
CKCC that:
 
(a)           After the date of this Agreement and during any period in which a
Prospectus relating to any Shares is required to be delivered by CKCC under the
Securities Act with respect to a pending sale of the Shares (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will notify CKCC promptly of the time when any
subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus or for additional information.
 
(b)           During any period in which a Prospectus relating to any Shares is
required to be delivered by CKCC under the Securities Act with respect to a
pending sale of Shares, the Company will advise CKCC, promptly after it receives
notice or obtains knowledge thereof, of the issuance or threatened issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other order preventing or suspending the use of
the Prospectus, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceeding for any such purpose or any examination pursuant to Section 8(e) of
the Securities Act, or if the Company becomes the subject of a proceeding under
Section 8A of the Securities Act in connection with the offering of the Shares;
and the Company will promptly use its commercially reasonable efforts to prevent
the issuance of any stop or other order or to obtain its withdrawal if such a
stop or other order should be issued.
 
(c)           During any period in which a Prospectus relating to the Shares is
required to be delivered by CKCC under the Securities Act with respect to a
pending sale of the Shares (including in circumstances where such requirement
may be satisfied pursuant to Rule 172 under the Securities Act), the Company
will comply with all
 

15 
 

--------------------------------------------------------------------------------

 

requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act.  If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CKCC to suspend the offering of
Shares during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance.
 
(d)           During any period in which the Prospectus relating to the Shares
is required to be delivered by CKCC under the Securities Act with respect to a
pending sale of the Shares (including in circumstances where such requirement
may be satisfied pursuant to Rule 172 under the Securities Act), the Company
will use its commercially reasonable efforts to cause the Shares to be listed on
the Exchange.
 
(e)           The Company will furnish to CKCC and its counsel (at the expense
of the Company) copies of the Registration Statement, the Prospectus (including
all documents incorporated by reference therein) and all amendments and
supplements to the Registration Statement or Prospectus that are filed with the
Commission during any period in which a Prospectus relating to the Shares is
required to be delivered under the Securities Act.  The copies of the
Registration Statement and the Prospectus and any supplements or amendments
thereto furnished to CKCC will be identical to the electronically transmitted
copies thereof filed with the Commission.  Notwithstanding the foregoing, the
Company will not be required to furnish any document (other than the Prospectus)
to CKCC to the extent such document is available on EDGAR.
 
(f)           The Company will make generally available to its security holders
as soon as practicable an earnings statement covering a twelve-month period that
satisfies the provisions of Section 11(a) and Rule 158 of the Securities
Act.  “Earnings statement” and “make generally available” will have the meanings
contained in Rule 158 under the Securities Act.
 
(g)           The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of the Company’s obligations hereunder, which the parties
acknowledge include expenses relating to:  (i) the preparation, printing and
filing of the Registration Statement and each amendment and supplement thereto,
of each Prospectus and of each amendment and supplement thereto, and of this
Agreement, (ii) the preparation, issuance and delivery of the Shares, (iii) the
printing and delivery to CKCC of copies of the Prospectus and any amendments and
supplements thereto, (iv) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Exchange, and (v) the
filing fees and expenses, if any, of the Commission and FINRA.  The Company will
pay, within 30 days of the delivery of an invoice in reasonable detail, all
reasonable and customary expenses incident to the performance of its obligations
hereunder, including attorney’s fees, consultant fees, travel and lodging
expenses and any other incidental fees and expenses incurred by CKCC, not to
exceed $25,000 in the aggregate.
 
(h)           The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”
 
(i)           During either the pendency of any Placement Notice given
hereunder, or any period in which the Prospectus relating to the Shares is
required to be delivered by CKCC to any purchasers thereof, the Company shall
provide CKCC notice as promptly as reasonably possible before it offers to sell,
contracts to sell, sells, grants any option to sell or otherwise disposes of any
shares of Common Stock (other than Shares offered pursuant to the provisions of
this Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
employee or director stock option or benefits plan or stock ownership plan or
issuances (ii) the issuance or sale of Common Stock pursuant to any dividend
reinvestment plan that the Company may adopt from time to time or (iii) the
issuance of Common Stock
 

16 
 

--------------------------------------------------------------------------------

 

upon the exercise of any currently outstanding warrants, options or other rights
in effect or outstanding and disclosed in filings by the Company available on
EDGAR.
 
(j)           The Company will, at any time during the pendency of a Placement
Notice, advise CKCC promptly after it shall have received notice or obtained
knowledge thereof, of any information or fact that would alter or affect in any
material respect any opinion, certificate, letter or other document required to
be provided to CKCC pursuant to this Agreement.
 
(k)           The Company will cooperate with any reasonable due diligence
review conducted by CKCC or its agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as CKCC may reasonably
request.
 
(l)           The Company agrees that on such dates as the Securities Act shall
require, the Company will (i) file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act, which
prospectus supplement will set forth, within the relevant period, the number of
Shares sold through CKCC, the Net Proceeds to the Company and the compensation
payable by the Company to CKCC with respect to such Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.
 
(m)           Three Trading Days prior to the First Delivery Date and each time
the Company:
 
(i)           files the Prospectus relating to the Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Shares) the Registration Statement or the
Prospectus relating to the Shares by means of a post-effective amendment,
sticker, or supplement but not by means of incorporation of documents by
reference into the Registration Statement or the Prospectus relating to the
Shares;
 
(ii)           files an annual report on Form 10-K under the Exchange Act
(including any Form 10-K/A containing amended financial information or a
material amendment to the previously filed Form 10-K);
 
(iii)           files its quarterly reports on Form 10-Q under the Exchange Act;
or
 
(iv)           files a current report on Form 8-K containing amended financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K) under the Exchange Act (each date of filing of one or more of the
documents referred to in clauses (i) through (iv) shall be a “Representation
Date”),
 
the Company shall furnish CKCC with a certificate, in the form attached hereto
as Exhibit 7(m) within three (3) Trading Days of any Representation Date.  The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Shares following a
Representation Date when the Company relied on such waiver and did not provide
CKCC with a certificate under this Section 7(m), then before the Company
delivers the Placement Notice or CKCC sells any Shares, the Company shall
provide CKCC with a certificate, in the form attached hereto as Exhibit 7(m),
dated the date of the Placement Notice.
 
(n)           On the date the first Placement Notice is given hereunder, the
Company shall cause to be furnished to CKCC a written opinion, dated as of the
date of such Placement Notice, of Strasburger & Price, LLP (the “Company
Counsel”), in a form reasonably acceptable to CKCC and its counsel.  Within
three (3) Trading Days of each subsequent Representation Date with respect to
which the Company is obligated to deliver a certificate in
 

17 
 

--------------------------------------------------------------------------------

 

the form attached hereto as Exhibit 7(m) for which no waiver is applicable, the
Company shall cause to be furnished to CKCC a written opinion of Company Counsel
in a form reasonably acceptable to CKCC and its counsel.
 
(o)           Three Trading Days prior to the First Delivery Date and three
(3) Trading Days prior to each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants (and any other independent accountants whose report is
included in the Registration Statement or the Prospectus), to furnish CKCC
letters (the “Comfort Letters”) in form and substance satisfactory to CKCC,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act, the Exchange Act, and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.
 
(p)           Intentionally omitted.
 
(q)           The Company will timely file with the Exchange all material
documents and notices required by the Exchange for the Company.
 
(r)           The Company will use its commercially reasonable efforts to comply
with all requirements imposed upon it by the Securities Act and the Exchange Act
as from time to time in force, so far as necessary to permit the continuance of
sales of, or dealings in, the Shares as contemplated by the provisions hereof
and the Prospectus.
 
(s)           Other than a free writing prospectus (as defined in Rule 405 under
the Securities Act) approved in advance in writing by the Company and CKCC in
its capacity as agent hereunder, neither CKCC nor the Company (including its
agents and representatives) will, directly or indirectly, make, use, prepare,
authorize, approve or refer to any free writing prospectus relating to the
Shares to be sold by CKCC as agent hereunder.
 
(t)           If the Company has reason to believe that the exemptive provisions
set forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not
satisfied with respect to the Company or the Common Stock, it shall promptly
notify CKCC and instruct it to suspend sales of the Shares under this Agreement
until that or other exemptive provisions have been satisfied in the judgment of
each party.
 
(u)           The Company shall maintain, at its expense, a registrar and
transfer agent for the Common Stock.
 
(v)           The Company will disclose in its quarterly reports on Form 10-Q
and in its annual report on Form 10-K the number of Shares sold through CKCC
during the relevant quarter.
 
(w)           The Company will not, and will use its commercially reasonable
efforts to cause its officers, trustees and affiliates not to, (i) take,
directly or indirectly, any action designed to stabilize or manipulate the price
of any security of the Company, or which may cause or result in, or which might
in the future reasonably be expected to cause or result in, the stabilization or
manipulation of the price of any security of the Company, to facilitate the sale
or resale of any of the Shares, (ii) sell, bid for, purchase or pay anyone any
compensation for soliciting purchases of the Shares during the pendency of any
Placement Notice or (iii) pay or agree to pay to any person any compensation for
soliciting any order to purchase any other securities of the Company during the
pendency of any Placement Notice; provided, however, that upon consent of CKCC
the Company may bid for and purchase Common Stock in accordance with Rule 10b-18
under the Exchange Act.
 
(x)           During any period in which the Prospectus relating to the Shares
is required to be delivered by CKCC under the Securities Act with respect to a
pending sale of the Shares (including in circumstances where such
 

  18
 

--------------------------------------------------------------------------------

 

requirement may be satisfied pursuant to Rule 172 under the Securities Act), the
Company will use its commercially reasonable efforts to cause the Shares to be
listed on the Exchange.
 
(y)           The Company will ensure that there are at all times sufficient
shares of Common Stock to provide for the issuance, free of any preemptive
rights, out of its authorized but unissued shares of Common Stock, of the
Maximum Amount.
 
8.           Conditions to CKCC’s Obligations.  The obligations of CKCC
hereunder with respect to a Placement Notice will be subject to the continuing
accuracy and completeness of the representations and warranties made by the
Company herein, to the due performance by the Company of its obligations
hereunder, to the completion by CKCC of a due diligence review satisfactory to
CKCC in its reasonable judgment, and to the continuing satisfaction (or waiver
by CKCC in its sole discretion) of the following additional conditions:
 
(a)           The Registration Statement shall have become effective and shall
be available for the sale of all Shares contemplated to be issued by any
Placement Notice.
 
(b)           None of the following events shall have occurred and be
continuing:  (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(c)           Except as contemplated in the Prospectus, or disclosed in the
Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect, or any development that
could reasonably be expected to cause a Material Adverse Effect, the effect of
which, in the reasonable judgment of CKCC (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Shares on the
terms and in the manner contemplated in the Prospectus.
 
(d)           CKCC shall have received the opinion of Company Counsel required
to be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such opinion is required pursuant to Section 7(n).
 
(e)           CKCC shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such opinion is required pursuant to Section 7(o).
 
(f)           CKCC shall have received the certificate required to be delivered
pursuant to Section 7(m) on or before the date on which delivery of such
certificate is required pursuant to Section 7(m).
 
(g)           Trading in the Common Stock shall not have been suspended on the
Exchange.  FINRA shall not have objected to the fairness or reasonableness of
the terms or arrangements under this Agreement.
 
(h)           On each date on which the Company shall have been required to
deliver a certificate pursuant to Section 7(m), the Company shall have used its
commercially reasonable efforts to furnish to CKCC such appropriate further
information, certificates and documents as CKCC may have reasonably
requested.  All such opinions,
 

19 
 

--------------------------------------------------------------------------------

 

certificates, letters and other documents will have been in compliance with the
provisions hereof.  The Company will have furnished CKCC with such conformed
copies of such opinions, certificates, letters and other documents as CKCC shall
have reasonably requested.
 
(i)           All filings with the Commission required by Rule 424 under the
Securities Act to have been filed prior to the issuance of any Placement Notice
hereunder shall have been made within the applicable time period prescribed for
such filing by Rule 424.
 
(j)           The Shares shall have been listed and authorized for trading on
the Exchange, and satisfactory evidence of such actions shall have been provided
to CKCC and its counsel, which may include oral confirmations from a
representative of the Exchange.
 
(k)           There shall not have occurred any event or condition that would
permit CKCC to terminate this Agreement pursuant to Section 11(a).
 
9.           Indemnification and Contribution.
 
(a)           The Company agrees to indemnify and hold harmless CKCC, the
directors, officers, partners, employees and agents of CKCC and each person, if
any, who (i) controls CKCC within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, or (ii) is controlled by or is under
common control with CKCC (a “CKCC Affiliate”) from and against any and all
losses, claims, liabilities, expenses and damages (including, but not limited
to, any and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which CKCC, or any such person, may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, liabilities, expenses or
damages arise out of or are based, directly or indirectly, on any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus, or any amendments thereto (including
the information deemed to be a part of the Registration Statement at the time of
effectiveness and at any subsequent time pursuant to Rules 430A and 430B, if
applicable) or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from or is
caused directly or indirectly by an untrue statement or omission or alleged
untrue statement or omission made in reliance on and in conformity with
information furnished in writing to the Company by or on behalf of CKCC
expressly for inclusion in the Registration Statement or Prospectus.  This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.
 
(b)           CKCC agrees to indemnify and hold harmless the Company and its
directors and each officer of the Company who signed the Registration Statement,
and each person, if any, who (i) controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act or (ii) is
controlled by or is under common control with the Company (a “Company
Affiliate”) against any and all losses, liabilities, claims, damages and
expenses to which the Company, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, as and when incurred, but only insofar
as such loss, liability, claim, damage or expense arises from or is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission made in reliance on and in conformity with information
furnished in writing to the Company by or on behalf of CKCC expressly for
inclusion in the Registration Statement or Prospectus.
 
(c)           Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
 

20 
 

--------------------------------------------------------------------------------

 

forfeiture of substantive rights or defenses by the indemnifying party.  If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below.  The indemnified party will have the
right to employ its own counsel in any such action, but the fees, expenses and
other charges of such counsel will be at the expense of such indemnified party
unless (1) the employment of counsel by the indemnified party has been
authorized in writing by the indemnifying party, (2) the indemnified party has
reasonably concluded (based on the written advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on the written advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties.  It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties.  All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.
 
(d)           In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or CKCC, the Company and
CKCC will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than CKCC, if any), to which the
Company and CKCC may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company, on the one hand, and
CKCC, on the other.  The relative benefits received by the Company on the one
hand and CKCC on the other hand shall be deemed to be in the same proportion as
the total net proceeds from the sale of the Shares (before deducting expenses)
received by the Company bear to the total compensation received by CKCC from the
sale of Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and CKCC, on the other,
with respect to the statements or omissions that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering.  Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or CKCC, on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The Company and CKCC agree that it would
not be just and equitable if contributions pursuant to this Section 9(d) were to
be determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to herein.  The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense, or damage, or action in respect thereof, referred to above
in this Section 9(d) shall be deemed to include, for the purpose of this
Section 9(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 9(c) hereof.  Notwithstanding the
foregoing provisions of this Section 9(d), CKCC shall not be required to
contribute any amount in excess of the commissions received by
 

21 
 

--------------------------------------------------------------------------------

 

it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of CKCC, will have the
same rights to contribution as that party, and each trustee of the Company and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof.  Any party entitled to contribution, promptly after receipt
of notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought.  Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.
 
10.           Representations and Warranties to Survive Delivery.  All
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CKCC, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Shares
and payment therefor or (iii) any termination of this Agreement.
 
11.           Termination.
 
(a)           CKCC may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, which individually or in the aggregate, in the sole judgment
of CKCC has or could have a Material Adverse Effect and makes it impractical or
inadvisable to market the Shares or to enforce contracts for the sale of the
Shares, (2) if there has occurred any material adverse change in the financial
markets in the United States or the international financial markets, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of CKCC, impracticable or
inadvisable to market the Shares or to enforce contracts for the sale of the
Shares, (3) if trading in the Shares has been suspended or limited by the
Commission or the Exchange, or if trading generally on the Exchange has been
suspended or limited, or minimum prices for trading have been fixed on the
Exchange, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities.
 
(b)           The Company shall have the right, by giving notice to CKCC, to
terminate this Agreement in its sole discretion at any time after the date of
this Agreement.
 
(c)           CKCC shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.
 
(d)           Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the first to occur of (i) the
mutual consent of the Company and CKCC; and (ii) the issuance and sale of Shares
through CKCC pursuant to this Agreement for an aggregate purchase price that
shall equal or exceed the Maximum Amount.
 
(e)           This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 9(k), 11(a), (b), (c), or (d) above or otherwise
by mutual agreement of the parties.
 
(f)           Any termination of this Agreement shall be effective on the date
specified in the applicable notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date
 

22 
 

--------------------------------------------------------------------------------

 

specified in such notice by CKCC or the Company, as the case may be.  If such
termination shall occur prior to the Settlement Date for any sale of Shares,
such Shares shall settle in accordance with the provisions of this Agreement.
 
(g)           If this Agreement is terminated pursuant to Section 8(k) or this
Section 11, such termination shall be without liability of any party to any
other party except as provided in Section 7(g) hereof, and except that, in the
case of any termination of this Agreement, Section 9, Section 12, Section 16 and
Section 17 hereof, and the obligation herein to pay any discount, commission or
other compensation accrued but unpaid, shall survive such termination and remain
in full force and effect.
 
12.           Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and:
 
(a)           if to CKCC, shall be delivered or sent by mail or facsimile
transmission to C.K. Cooper & Company, Inc., 18300 Von Karman Avenue, Suite 700,
Irvine, California 92612, Attention:  Managing Director (Fax: 949-477-9211),
with a copy to K&L Gates LLP, 1900 Main Street, Suite 600, Irvine, California
92614, Attention: Michael A. Hedge; and
 
(b)           if to the Company, shall be delivered or sent by mail or facsimile
transmission to the address of the Company set forth in the Registration
Statement, Attention: Maston N. Cunningham, (Fax: (661) 864-0600), with a copy
to Strasburger & Price, LLP, 600 Congress Avenue, Suite 1600, Austin, Texas
78701, Attention: Lee Polson.
 
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.
 
13.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and CKCC and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof.  References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such
party.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this
Agreement.  Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party.
 
14.           Adjustments for Stock Splits.  The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Shares.
 
15.           Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto and placement notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter
hereof.  Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and CKCC. In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable as
written by a court of competent jurisdiction, then such provision shall be given
full force and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.
 
16.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
17.           Waiver of Jury Trial.  Each of the Company and CKCC hereby waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or the transactions contemplated hereby.
 

23 
 

--------------------------------------------------------------------------------

 

18.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
 
19.           Definitions.  As used in this Agreement, the following terms have
the respective meanings set forth below:
 
(a)           “Applicable Time” means the date of this Agreement, the date on
which a Placement Notice is given, or such other time as agreed to by the
Company and CKCC.
 
(b)           “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433, relating to the Shares that (1) is required
to be filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Shares or of the
offering that does not reflect the final terms, and all free writing
prospectuses that are listed in Exhibit G hereto, in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) under the
Securities Act.
 
(c)           “Rule 433” means Rule 433 of the Securities Act.
 
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.
 
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Shares by CKCC outside of the United
States.
 
20.           Permitted Free Writing Prospectuses.  The Company represents,
warrants and agrees that, unless it obtains the prior consent of CKCC, and CKCC
represents, warrants and agrees that, unless it obtains the prior consent of the
Company, it has not made and will not make any offer relating to the Shares that
would constitute an Issuer Free Writing Prospectus, or that would otherwise
constitute a “free writing prospectus,” as defined in Rule 405, required to be
filed with the Commission.  Any such free writing prospectus consented to by
CKCC or by the Company, as the case may be, is hereinafter referred to as a
“Permitted Free Writing Prospectus.”  The Company represents and warrants that
it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an “issuer free writing prospectus,” as defined in Rule 433, and
has complied and will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely filing with the Commission
where required, legending and record keeping.
 
21.           Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that (i) CKCC has been retained solely to act as underwriter in
connection with the sale of the Shares and that no fiduciary, advisory or agency
relationship between the Company and CKCC has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether CKCC
has advised or is advising the Company on other matters; (ii) the Company is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement; (iii)
the Company has been advised that CKCC and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and that CKCC has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; (iv) CKCC has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate; and (v) it waives, to the fullest
 

24 
 

--------------------------------------------------------------------------------

 

extent permitted by law, any claims it may have against CKCC, for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that CKCC shall
have no liability (whether direct or indirect) to the Company in respect to such
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company, including shareholders, partners, employees or
creditors of the Company.
 


 
 
[Remainder of Page Intentionally Blank]

25 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the agreement between the Company and
CKCC, please indicate your acceptance in the space provided for that purpose
below.




Very truly yours,


TRI-VALLEY CORPORATION




By: _____________________________
Name:  Maston N. Cunningham
Title:  President and Chief Executive Officer




ACCEPTED as of the date first-above written:


C. K. COOPER & COMPANY, INC.




By:                  _______________________
Name:              Alexander G. Montano
Title:                 Managing Director
































































 
[Signature page to Sales Agreement]

26 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


 
FORM OF PLACEMENT NOTICE*
 


 
 
From           [          ]
 
To:              [          ]
 
Gentlemen:
 
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Tri-Valley Corporation (the “Company”) and C. K. Cooper &
Company, Inc. (“CKCC”) dated February __, 2011 (the “Agreement”), I hereby
request on behalf of the Company that CKCC sell up to [ ] shares of the
Company’s Common Stock, par value $0.001 per share, at a minimum market price of
$         per share on or before ____________, 201_ (but not more than
___________ shares on any single Trading Day and in no event exceeding the
Maximum Amount, including the aggregate offering price of sales to be made under
this Placement Notice, plus the aggregate offering price of all sales made
previously under the Sales Agreement).
 
[The Company may include such other sales parameters at it deems appropriate.]
 



27 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 


 


 
C. K. Cooper & Company, Inc.


Chris Turoci
Kevin Wagner
Adam Connors
Will Porter
 
 
Cc:           Alex Montano
Michael Hedge






 
Tri-Valley Corporation


Maston N. Cunningham
John Durbin


Cc:           Lee Polson









28 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3


 
COMPENSATION
 


 
 
CKCC shall be paid a fee equal to 5.0% of the gross proceeds from the sales of
the Shares.

29 
 

--------------------------------------------------------------------------------

 

SALES AGREEMENT
 
DISCLOSURE SCHEDULES
 
Schedule 5(h)
 
On July 2, 2010, AMEX notified the Company that the Company was not in
compliance with AMEX’s continued listing standards for the three-month period
ended March 31, 2010, because the Company’s stockholders’ equity was less than
$6,000,000 and the Company had experienced losses from continuing operations
and  net losses in its five most recent fiscal years.
 
On August 2, 2010, the Company submitted a plan to regain compliance with
Section 1003(a)(iii) of the Company Guide.  On October 5, 2010, NYSE Amex
notified the Company that it had accepted the Company’s plan and had granted an
extension until March 31, 2011, for continued listing of our common stock and
for the Company to regain compliance with the continued listing standards.
 
Schedule 5(p)
 
The Company has the following wholly-owned subsidiaries:
 
Tri-Valley Oil and Gas Co. (a California corporation)
 
Select Resources Corporation, Inc. (a Delaware corporation)
 
Pleasant Valley Energy Corporation (a Nevada corporation)
 
Schedule 5(x)
 
Other than ordinary routine litigation incidental to our business which is not
reasonably likely to result, individually or in the aggregate, in a Material
Adverse Effect, a description of additional material litigation follows.  The
Prospectus Supplement reports the current status of each case.
 
Hansen et al., v. Tri-Valley Corporation et al., No. 56-2010-00345844-CU-OR-VTA,
Superior Court, Ventura County, California
 
On May 11, 2010, plaintiffs filed a quiet title action against us and a group of
lessors related to the Scholle family (the “Scholle Heirs”) with respect to oil
and gas leases of a 50% mineral interest in our Scholle-Livingston oil and gas
leases in the Pleasant Valley Field in Ventura County, California, which we
entered in 2009 (the “Scholle Leases”).  On July 9, 2010, we and the Scholle
Heirs filed a cross-complaint for quiet title.  Our cross-complaint seeks to
affirm the validity of the 50% mineral interest owned by the Scholle Heirs and
to affirm the validity of our oil and gas leases from the Scholle Heirs, while
plaintiffs’ complaint seeks to extinguish the mineral interest of the Scholle
Heirs and to terminate our leases.  We believe that the 2009 Scholle Leases have
significant and valuable heavy oil deposits.  If the plaintiffs are successful
in terminating the 2001 Scholle Leases, our potential for future development in
the Pleasant Valley Field will be significantly impaired.
 
We are vigorously representing our interests in this lawsuit as we believe that
we have valid claims and defenses.
 
Lenox v. Tri-Valley Corporation, No. 56-2009-00358492-CU-OR-VTA, Superior Court,
Ventura County, California.
 
On September 25, 2009, the lessors of our Lenox and Snodgrass oil and gas leases
(the “Lenox/Snodgrass Leases”) filed a quiet title action against us.  Our
answer to the action was filed on November 6, 2009.  The principal relief sought
by lessors is termination of our Lenox/Snodgrass Leases in our Pleasant Valley
project.  We drilled one well and reworked several others on these
leases.  Drilling and production operations on this property are suspended due
to the pending litigation and waiting for the installation of an improved
electric distribution system required by a
 

30 
 

--------------------------------------------------------------------------------

 

local regulatory body.  We believe that the Lenox/Snodgrass Leases have
significant and valuable heavy oil deposits.  If the plaintiffs are successful
in terminating the Lenox/Snodgrass Leases, our potential for future development
in the Pleasant Valley Field will be significantly impaired.
 
A trial in this case was held in January 2011.  The trial judge has set forth a
briefing schedule for filing concluding written arguments in this case, and a
final decision from the trial court is expected later this year.
 
Schedule 5(aa)
 
The following is a schedule of notes payable and liens, security interests, and
other encumbrances at December 31, 2009 and 2008:
 

   
2009
 
2008
Note payable to Rabobank dated October 5, 2005. The note is secured by a
vehicle; interest at 6.5%; payable in 60 monthly installments of $599.
$
5,813
$
12,380
Note payable to Jim Burke Ford dated November 18, 2005; secured by a vehicle;
interest at 6.49%; payable in 60 monthly installments of $714.
 
7,602
 
15,387
Note payable to Sealaska Corporation dated July 15, 2005; secured by mining
machines and equipment; imputed interest at 7.5%; payable in 10 yearly
installments of $200,000. Face amount was $2,000,000 before the imputed interest
discount of $627,184 which resulted in a principal amount of $1,372,816.
 
944,551
 
1,029,405
Note payable to Three Way Chevrolet dated April 03, 2006; secured by a vehicle;
interest at 5.90%; payable in 60 monthly installments of $577.
 
8,865
 
15,073
Note payable to Three Way Chevrolet dated February 24, 2006; secured by a
vehicle; interest at 9.86%; payable in 60 monthly installments of $1,324.
 
-
 
31,937
Note payable to Moss Family Trust dated February 14, 2006; secured by 200,000
shares of Tri Valley corporation unregistered restricted common stock, interest
at 12.00%; payable in 60 monthly installments of $13,747.
 
190,604
 
323,876
Note payable to Moss Family Trust dated March 8, 2006; secured by 80,000 shares
of Tri Valley corporation unregistered restricted common stock; interest at
12.00%; payable in 60 monthly installments of $5,728
 
79,418
 
134,948
Note payable to Three Way Chevrolet dated January 22, 2007; secured by a
vehicle; interest at 6.90%; payable in 60 monthly installments of $622.
 
14,450
 
20,685
Note payable to Gary D. Borgna and Julie R. Borgna, and Equipment 2000 dated
December 30, 2006; secured by Rig Equipment; imputed interest at 8.00%; payable
in 120 monthly installments of $9,100 and a payment of $300,000 paid January 3,
2007. Face amount was $1,392,000 before the discount of $342,000 which resulted
in a principal amount of $1,050,000.
 
583,829
 
643,690
 Total Debt at December 31, 2009
 
1,835,132
 
2,227,381
 Less Current Portion
 
439,483
 
389,648
 Long-Term Portion of Notes Payable
$
1,395,649
$
1,837,733



 
31
 

--------------------------------------------------------------------------------

 


 
Schedule 5(bb)
 
 
(ii ) – (iv), (xvii)  Good and Defensible Title; Litigation.  The Company is
involved in two legal actions to quiet title to its oil and gas leases as
disclosed in the Prospectus Supplement, which is incorporated herein by
reference.

 
(viii)
Capital Expenditures.  The Company expects to use the proceeds of this Agreement
to, among other things, enhance production operations at its Claflin project at
a cost of approximately $2 million, assuming the Maximum Amount is sold.

 
(x)
Charges for Labor and Materials.  The Company has trade payables of
approximately $5.3 million as of September 30, 2010, consisting mainly of
charges due for labor and materials related to the exploration, development, or
operation of the Interests.

 
(xvi)
Asset Retirement Obligations.  The Company expects to incur asset retirement
obligations in connection with its well operations in 2009 and in subsequent
years in the normal course of business, as is the case with other oil and gas
exploration and development companies and as is consistent with past practices
disclosed in Note 2 – Summary of Significant Accounting Policies – Asset
Retirement Obligations  to its Consolidated Financial Statements contained in
its Form 10-K for the year ended December 31, 2009, which was filed with the SEC
on March 29, 2010, and is incorporated herein by reference.

 


 
 


 



32 
 

--------------------------------------------------------------------------------

 

Exhibit 7(m)


 
OFFICER CERTIFICATE
 


 
The undersigned, the duly qualified and elected President and Chief Executive
Officer of Tri-Valley (“Company”), a Delaware corporation, does hereby certify
in such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated February __, 2011 (the “Sales Agreement”) between the
Company and C. K. Cooper & Company, Inc., that to the best of the knowledge of
the undersigned:
 
(i)           The representations and warranties of the Company set forth in
Section 5 of the Sales Agreement (A) to the extent such representations and
warranties are subject to qualifications and exceptions contained therein
relating to knowledge, materiality or Material Adverse Effect, are true and
correct on and as of the date hereof, with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof, with the same force and effect as if expressly made on and as
of the date hereof, except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and
 
(ii)           The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.
 
 
By:  ________________________________                                                              
 
Name:  Maston N. Cunningham
 
Title:     President and Chief Executive Officer
 
Date:     February ___, 2011



33 
 

--------------------------------------------------------------------------------

 
